DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed April 1, 2022 have been fully considered but they are not persuasive.

Applicant submits that the cited prior may not be reapplied. Remarks, p. 6.
As presented in the claim rejections under 35 USC § 102, Claim 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al. (US 2016/0352791).
Adams teaches method comprising:
obtaining a video stream having content and metadata associated with the video stream ([0034], “In step S125 the first video stream is streamed to a playback device.” [0035], “In step S130 at least one of the plurality of second video streams is streamed to the playback device.” [0029], “in relation to a spherical video and/or frame of spherical video, a plurality of different view perspectives that cover different parts of the sphere can be encoded.”),
the video stream including a viewing descriptor indicating that the content is capable of being viewed from a plurality of viewing angles ([0029], “in relation to a spherical video and/or frame of spherical video, a plurality of different view perspectives that cover different parts of the sphere can be encoded.” [0036], “In step S135 at the playback device, the first video stream is played back or rendered (for display) on the playback device. For example, the first video stream can be rendered and displayed on the HMD. In step S140 at the playback device, playback of two (or more) of the plurality of second video streams is switched between based on a determined view perspective. For example, as a user of the HMD changes a view perspective (e.g., moves her head and/or eyes) different second video streams can be selected for playback on the HMD. In other words, the playback on the HMD switches between at least two of the second video streams based on a (determined) changed view perspective.”);
determining, via a processor, a viewing angle by analyzing said content and associated metadata; and rendering, via a processor, said video stream so that it can be displayed according to said viewing angle ([0028], “The steps described with regard to FIGS. 1-4 and 6-14 may be performed due to the execution of software code stored in a memory (e.g., at least one memory 1610) associated with an apparatus (e.g., as shown in FIG. 16) and executed by at least one processor (e.g., at least one processor 1605) associated with the apparatus.” [0036], “In step S135 at the playback device, the first video stream is played back or rendered (for display) on the playback device. For example, the first video stream can be rendered and displayed on the HMD. In step S140 at the playback device, playback of two (or more) of the plurality of second video streams is switched between based on a determined view perspective. For example, as a user of the HMD changes a view perspective (e.g., moves her head and/or eyes) different second video streams can be selected for playback on the HMD. In other words, the playback on the HMD switches between at least two of the second video streams based on a (determined) changed view perspective.”).
Regarding claims 16, 18-20, 22-23, 25-29, 31-33, and 35, Applicant is directed to the following claim rejections for analysis as to how previously-cited prior art teaches the amended claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 26-27, 35-36, and 39-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al. (US 2016/0352791).

Regarding claim 16, Adams teaches method comprising:
obtaining a video stream having content and metadata associated with the video stream ([0034], “In step S125 the first video stream is streamed to a playback device.” [0035], “In step S130 at least one of the plurality of second video streams is streamed to the playback device.” [0029], “in relation to a spherical video and/or frame of spherical video, a plurality of different view perspectives that cover different parts of the sphere can be encoded.”),
the video stream including a viewing descriptor indicating that the content is capable of being viewed from a plurality of viewing angles ([0029], “in relation to a spherical video and/or frame of spherical video, a plurality of different view perspectives that cover different parts of the sphere can be encoded.” [0036], “In step S135 at the playback device, the first video stream is played back or rendered (for display) on the playback device. For example, the first video stream can be rendered and displayed on the HMD. In step S140 at the playback device, playback of two (or more) of the plurality of second video streams is switched between based on a determined view perspective. For example, as a user of the HMD changes a view perspective (e.g., moves her head and/or eyes) different second video streams can be selected for playback on the HMD. In other words, the playback on the HMD switches between at least two of the second video streams based on a (determined) changed view perspective.”);
determining, via a processor, a viewing angle by analyzing said content and associated metadata; and rendering, via a processor, said video stream so that it can be displayed according to said viewing angle ([0028], “The steps described with regard to FIGS. 1-4 and 6-14 may be performed due to the execution of software code stored in a memory (e.g., at least one memory 1610) associated with an apparatus (e.g., as shown in FIG. 16) and executed by at least one processor (e.g., at least one processor 1605) associated with the apparatus.” [0036], “In step S135 at the playback device, the first video stream is played back or rendered (for display) on the playback device. For example, the first video stream can be rendered and displayed on the HMD. In step S140 at the playback device, playback of two (or more) of the plurality of second video streams is switched between based on a determined view perspective. For example, as a user of the HMD changes a view perspective (e.g., moves her head and/or eyes) different second video streams can be selected for playback on the HMD. In other words, the playback on the HMD switches between at least two of the second video streams based on a (determined) changed view perspective.”).

Regarding claim 26, Adams teaches a system comprising one or more processors ([0028], [0151]-[0152]). The rejection of claim 16 under 35 USC § 103 is similarly applied to the remaining limitations of claim 26.

Regarding claim 27, Adams further teaches wherein said rendering is performed using a display device other than a head mounted display ([0101], “A perspective projection provides a view that provides images of 3D objects on a planar (e.g., 2D surface) perspective plane to approximate a user's actual visual perception. In general, images can be rendered on flat image planes (e.g., computer monitor, mobile device LCD screen), so the projection is shown in planar perspective in order to provide an undistorted view. However, planar projection does not allow for 360 degree fields of view, so captured images (e.g., video) can be stored in equirectangular (i.e., spherical) perspective and can be re-projected to planar perspective at render time.”).

Regarding claim 35, Adams teaches a non-transitory computer-readable medium storing computer-executable instructions executable to perform the method of claim 1 ([0109], 0118]).

Regarding claims 36 and 39, Adams further teaches wherein said viewing angle is determined from the viewing descriptor ([0029], “in relation to a spherical video and/or frame of spherical video, a plurality of different view perspectives that cover different parts of the sphere can be encoded.” [0036], “In step S135 at the playback device, the first video stream is played back or rendered (for display) on the playback device. For example, the first video stream can be rendered and displayed on the HMD. In step S140 at the playback device, playback of two (or more) of the plurality of second video streams is switched between based on a determined view perspective. For example, as a user of the HMD changes a view perspective (e.g., moves her head and/or eyes) different second video streams can be selected for playback on the HMD. In other words, the playback on the HMD switches between at least two of the second video streams based on a (determined) changed view perspective.”).

Regarding claim 38, Adams further teaches determining a first viewing angle, receiving an input from a user interface, and changing from the first viewing angle to a second viewing angle ([0145], “According to an example implementation, the orientation sensor 1925 detects an orientation (or change in orientation) of a viewers eyes (or head), the view position determination module 1915 determines a view, perspective or view perspective based on the detected orientation and the tile request module 1920 communicates the view, perspective or view perspective as part of a request for a tile or a plurality of tiles or a video stream.”).

Regarding claim 40, Adams teaches a method comprising:
obtaining a video stream including a 360 degree viewing descriptor indicating that content of the video stream is capable of being viewed from a plurality of viewing angles ([0029], “in relation to a spherical video and/or frame of spherical video, a plurality of different view perspectives that cover different parts of the sphere can be encoded.” [0036], “In step S135 at the playback device, the first video stream is played back or rendered (for display) on the playback device. For example, the first video stream can be rendered and displayed on the HMD. In step S140 at the playback device, playback of two (or more) of the plurality of second video streams is switched between based on a determined view perspective. For example, as a user of the HMD changes a view perspective (e.g., moves her head and/or eyes) different second video streams can be selected for playback on the HMD. In other words, the playback on the HMD switches between at least two of the second video streams based on a (determined) changed view perspective.” [0083], “FIG. 15 is a block diagram of an example system 1500 for capturing and rendering stereoscopic panoramas in a 3D virtual reality (VR) environment.” [0087], “The camera rig 1502 can be configured to rotate around 360 degrees to sweep and capture a all or a portion of a 360-degree view of a scene, for example.”);
determining, via a processor, a first viewing angle determined from the viewing descriptor; and rendering, via a processor, said video stream so that it can be displayed according to said viewing angle ([0028], “The steps described with regard to FIGS. 1-4 and 6-14 may be performed due to the execution of software code stored in a memory (e.g., at least one memory 1610) associated with an apparatus (e.g., as shown in FIG. 16) and executed by at least one processor (e.g., at least one processor 1605) associated with the apparatus.” [0036], “In step S135 at the playback device, the first video stream is played back or rendered (for display) on the playback device. For example, the first video stream can be rendered and displayed on the HMD. In step S140 at the playback device, playback of two (or more) of the plurality of second video streams is switched between based on a determined view perspective. For example, as a user of the HMD changes a view perspective (e.g., moves her head and/or eyes) different second video streams can be selected for playback on the HMD. In other words, the playback on the HMD switches between at least two of the second video streams based on a (determined) changed view perspective.”).

Regarding claim 41, Adams further teaches receiving an input from a user interface, and changing from the first viewing angle to a second viewing angle ([0145], “According to an example implementation, the orientation sensor 1925 detects an orientation (or change in orientation) of a viewers eyes (or head), the view position determination module 1915 determines a view, perspective or view perspective based on the detected orientation and the tile request module 1920 communicates the view, perspective or view perspective as part of a request for a tile or a plurality of tiles or a video stream.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Adams and Hwang et al. (US 2016/0353130).

Regarding claims 18 and 31, Adams teaches panoramic viewing ([0083], [0084], “the HMD device 1510 can provide playback of still images stitched into a single panoramic scene.”); however, the combination further teaches wherein said viewing descriptor comprises a panoramic viewing descriptor.
Hwang teaches a viewing descriptor comprising a 3D viewing descriptor ([0196], “the image display apparatus can recognize the corresponding service or program is a 3D service when the 3D service descriptor is contained in a specific service or program contained in the SDT or PMT. In addition, the image display apparatus can recognize 3D video format information and the like using information contained in the 3D service descriptor.”).
In view of Hwang’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adams such that said viewing descriptor comprises a panoramic viewing descriptor. The modification would serve to facilitate determination of panoramic content for subsequent decoding and rendering.

Regarding claim 19, the combination teaches the limitations specified above; however, the combination as presently combined does not expressly teach that said panoramic viewing descriptor includes angles from 0 to 360 degrees of viewing.
Adams teaches 360 degrees of viewing ([0083], “FIG. 15 is a block diagram of an example system 1500 for capturing and rendering stereoscopic panoramas in a 3D virtual reality (VR) environment. In the example system 1500, a camera rig 1502 can capture and provide images over a network 1504, or alternatively, can provide the images directly to an image processing system 1506 for analysis and processing. In some implementations of system 1500, a mobile device 1508 can function as the camera rig 1502 to provide images throughout network 1504. Once the images are captured, the image processing system 1506 can perform a number of calculations and processes on the images and provide the processed images to a head mounted display (HMD) device 1510 for rendering over network 1504, for example.” [0087], “The camera rig 1502 can be configured to rotate around 360 degrees to sweep and capture a all or a portion of a 360-degree view of a scene, for example.”).
In view of Adams, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that said panoramic viewing descriptor includes angles from 0 to 360 degrees of viewing. The modification would serve to facilitate determination of content comprising angles from 0 to 360 degrees for subsequent decoding and rendering.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Adams, Hwang, and Pio et al. (US 2017/0084073).

Regarding claim 20, the combination teaches the limitations specified above; however, the combination does not expressly teach 
wherein said content includes a plurality of mapped frames,
the method further comprising rendering each of the mapped frames of the video stream according to said viewing angle.
Pio teaches content including a plurality of mapped frames, and rendering each of the mapped frames of the video stream according to a viewing angle ([0060], “In one example, the disclosed technology can utilize polygonal edge expansion for spherical media mapping. … A respective portion of the spherical media content item can be mapped to each polygonal face including the respective set of expanded edges.” [0079], “a front portion of the spherical video 402 can be mapped onto the front face 406 of the cube object 404. Similarly, a back portion of the spherical video 402 can be mapped onto a back face of the cube object 404.” [0081], “the front portion of the spherical media content item 402 (e.g., spherical video) can be mapped or projected onto the front face 406 of the cube 404.”).
In view of Pio’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination wherein said content includes a plurality of mapped frames, the method further comprising or the system further configured for rendering each of the mapped frames of the video stream according to said viewing angle. The modification would improve the combination by reducing undesirable visible seams and/or distortions (see Pio: [0059]).

Claim(s) 22-23, 25, 28-29, and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Adams and Gupta et al. (US 2017/0142480).

Regarding claims 22 and 32, Adams teaches the limitations specified above; however, the combination does not expressly teach that said viewing angle is determined by analyzing previous user viewing habits associated with a user profile.
Gupta teaches determining a viewing angle by analyzing previous user viewing habits associated with a user profile ([0002], “the media guidance application may select a particular viewpoint from which to present the media content to the user.” [0003], “the media guidance application may retrieve a user profile that indicates previous viewpoints used by the user, rank the previous viewpoints based on a number of instances, the length of time, etc. that the user has used each of the previous viewpoints, and select a previous viewpoint as the preferred viewpoint based on the ranking.” [0042]-[0043]).
In view of Gupta’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adams such that said viewing angle is determined by analyzing previous user viewing habits associated with a user profile. The modification would enable a combined system to tailor content to user preferences. The modification would serve to improve the overall user experience.

Regarding claims 23 and 33, Adams teaches the limitations specified above; however, Adams does not expressly teach wherein said viewing angle is determined by analyzing previous user viewing habits associated with a display device.
Gupta teaches a viewing angle is determined by analyzing previous user viewing habits associated with a display device ([0002], “the media guidance application may select a particular viewpoint from which to present the media content to the user.” [0003], “the media guidance application may retrieve a user profile that indicates previous viewpoints used by the user, rank the previous viewpoints based on a number of instances, the length of time, etc. that the user has used each of the previous viewpoints, and select a previous viewpoint as the preferred viewpoint based on the ranking.” [0042]-[0043], [0080], Figs. 1-2).
In view of Gupta’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adams such that said viewing angle is determined by analyzing previous user viewing habits associated with a display device. The modification would enable a combined system to tailor content to user preferences. The modification would thereby improve the user experience.
 
Regarding claim 25, Adams teaches the limitations specified above; however, Adams does not expressly teach further teaches wherein said viewing descriptor is used to determine a new viewing angle based on previous user preferences.
Gupta teaches a viewing descriptor is used to determine a new viewing angle based on previous user preferences (Gupta: [0042], “The media guidance application may determine a preferred viewpoint of a user based on continuous learning about the user's viewing patterns or history.” [0043], “In some embodiments, the media guidance application may determine a preferred viewpoint of a user by analyzing viewing behaviors of the user using the information from the user profile, which may expand over time.” [0075], “In some embodiments, while the media guidance application is generating for display a first video stream, it may receive a user entry that indicates a request for a new viewpoint. … Using one or more ways described above, the media guidance application may consequently determine a new plurality of video streams of the available video streams for use in generating a new video stream that corresponds to the new camera angle, and generate for display the new video stream based on the new plurality of video streams.”).
In view of Gupta’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adams such that said viewing descriptor is used to determine a new viewing angle based on previous user preferences. The modification would enable a combined system to tailor content to user preferences. The modification would thereby improve the user experience.

Regarding claim 28, Adams teaches the limitations specified above; however, the combination does not expressly teach a user interface wherein said user interface has an associated memory for storing said new viewing angle.
Gupta teaches a user interface wherein said user interface has an associated memory for storing a new viewing angle ([0023], “Methods and systems are disclosed herein for a media guidance application that customizes media content based on the preferences of a user.” [0042], “The media guidance application may determine a preferred viewpoint of a user based on continuous learning about the user's viewing patterns or history. … The media guidance application may then incorporate this information about whether a particular viewpoint has been previously accepted or rejected into a user profile so that the user profile is augmented. The media guidance application may continuously incorporate such information into the user profile over time such that the user profile may expand continuously as it accumulates information.” [0080], [0165], “For example, the media guidance application may retrieve a user profile from memory, in which the user profile provides information about the user. For example, information in the user profile may indicate the user's usage frequencies of different viewpoints used in the past.” Figs. 1-2).
In view of Gupta’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include a user interface wherein said user interface has an associated memory for storing said new viewing angle. The modification would facilitate user navigation and retrieval of preferred content for viewing.

Regarding claim 29, the combination further teaches wherein said user interface is configured to record any viewing angle and retrieve either said new viewing angle or a stored viewing angle established previously to determine said viewing angle (Gupta: [0023], “Methods and systems are disclosed herein for a media guidance application that customizes media content based on the preferences of a user.” [0042], “The media guidance application may determine a preferred viewpoint of a user based on continuous learning about the user's viewing patterns or history. … The media guidance application may then incorporate this information about whether a particular viewpoint has been previously accepted or rejected into a user profile so that the user profile is augmented. The media guidance application may continuously incorporate such information into the user profile over time such that the user profile may expand continuously as it accumulates information.” [0064], [0080], [0165], [0176], “At step 1012, the media guidance application determines (e.g., via control circuitry 304 (FIG. 3)) the preferred viewpoint based on the analysis of the viewing behaviors of the user. Continuing with the previous example using an NFL football game, based on the result of the analysis by the media guidance application, it may determine that the preferred viewpoint for the user to view an NFL football game when the home team quarterback player is in possession of the football is the particular zoomed-in viewpoint on the home team quarterback player. Further, a determined preferred viewpoint may be stored as part of the user profile (e.g., in storage 308 (FIG. 3), and/or in any location accessible via communications network 414 (FIG. 4)) so that the user profile can expand with information and knowledge for future uses.” Figs. 1-2, 10).

Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Adams and Berger et al. (US 2020/0396493).

Regarding claim 37, Adams teaches the limitations specified above; however, the combination does not expressly teach the viewing angle in the metadata indicates one or more of an azimuth viewing angle or an elevation viewing angle.
Berger teaches metadata indicating one or more of an azimuth viewing angle or an elevation viewing angle ([0048], “In one embodiment, all the representations of the same immersive video stored by the server 30 are described in a manifest file of the MPD file comprising, for each representation of the fields representing the video compression standard used, the bitrate, the spatial and temporal resolutions and supplementary fields representing an azimuth, an angle of elevation and optionally a roll angle.”).
In view of Berger’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adams such that the viewing angle in the metadata indicates one or more of an azimuth viewing angle or an elevation viewing angle. The modification would serve to facilitate identification and management of specific content based on azimuth viewing angle or an elevation viewing angle.

Claim(s) 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Adams and Feinson (US 2013/0129304).

Regarding claim 42, Adams teaches the limitations specified above; however, the combination does not expressly teach such that for each rendered frame, changing from the first viewing angle to the second viewing angle by applying an angle rotation in increments of 1 degree until the second viewing angle is reached.
Feinson teaches changing from a first viewing angle to a second viewing angle by applying an angle rotation in increments of degree until the second viewing angle is reached ([0084], “If the second image data stream is too different, as measured by some measure of distance such as viewing angle or panning distance, then intermediate image data streams may be momentarily loaded and played to provide the illusion of a smooth transition between the first and the second image data streams. For example, if the first image data stream shows the scene at a particular angle, and the second image data stream shows the same scene at an angle which is 90 degrees offset compared with the particular angle, then other image data streams showing the same scene at increments of 5 degrees may be loaded and shown successively before loading and displaying the second image data stream.”).
In view of Feinson’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adams such that for each rendered frame, changing from the first viewing angle to the second viewing angle by applying an angle rotation in increments of 1 degree until the second viewing angle is reached. The modification would serve to provide the illusion of a smooth transition between the first and the second image data streams. The modification would thereby improve the user experience.

Claim(s) 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Adams, Feinson, and Kim et al. (US 2019/0005738).

Regarding claim 43, the combination teaches the limitations specified above; however, the combination does not expressly teach determining, between the first viewing angle and the second viewing angle, one or more of an x_offset for an azimuth angle difference or a yoffset for an elevation angle difference.
Kim teaches determining, between a first viewing angle and a second viewing angle, one or more of an azimuth angle difference or an elevation angle difference ([0075], “The playback direction data and the image direction data may include data of angle of elevation and azimuth data. The client 200 may calculate a difference in angle of elevation and azimuth between the playback direction data at the second time point and the image direction data at the first time point.” [0077], Figs. 5, 7-8). 
In view of Kim’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include determining, between the first viewing angle and the second viewing angle, one or more of an x_offset for an azimuth angle difference or a yoffset for an elevation angle difference. The modification would serve to facilitate content rendering for different perspectives.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hwang et al. (US 2016/0269711) discloses providing a three-dimensional (3D) broadcasting receiver including a tuner for receiving a broadcasting signal including a program map table (PMT) and 3D video data for 3D broadcast content ([0007]).
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R TELAN/           Primary Examiner, Art Unit 2426